Title: From Thomas Jefferson to Thomas Payne, 2 October 1788
From: Jefferson, Thomas
To: Payne, Thomas


          
            
              Sir
            
            Paris Octob. 2. 1788.
          
          Having occasion for a correspondent in your line in the city of London, I take the liberty of addressing myself to you on the recommendation of my friends Mr. Trumbull and Mr. Paradise. In the execution of my commissions, I would wish you to attend to the following general rules.
          When I name a particular edition of a book, send me that edition and no other.
          When I do not name the edition, never send a folio or quarto if there exists an 8vo. or smaller edition. I like books of a handy size.
          Where a book costs much higher than the common price of books of that size do not send it, tho I write for it, till you shall have advised me of the price.
          I disclaim all pompous editions and all typographical luxury; but I like a fine white paper, neat type, and neat binding, gilt and lettered in the modern stile. But while I remain in Europe it will be better to send my books in boards, as I have found that scarcely any method of packing preserves them from rubbing in a land transportation.
          
          Send my books always by the Diligence which plies 3 or 4 times a week between London and Paris. But, consulting their own convenience only, they are apt to keep packages long by them, if not attended to by the person sending them.
          My friend Mr. Trumbull will pay the bill for the parcel of which I now inclose you the catalogue. As some of them will perhaps require time to be found, the rest need not wait for them. Hereafter you will be pleased to send my account once a quarter or once in six months while I remain in Europe. When I return to America, my demands shall be accompanied by the ready money. Be so good as to state the Parliamentary debates, and Hattsel’s book in a separate account, as these are not for myself. Let the accounts come by post when you send off the books. I am Sir your very humble servt.,
          
            Th: Jefferson
          
          
            
              Adams’s essays on the microscope. 4to.
              Tyson’s Oran-outang, or anatomy of a pigmy.
              Raleigh’s history of England. 2. vols. 12mo.
              Pilpay’s fables. 12 mo.
              Gregory’s comparative view. 12mo.
              5th. vol. of Watson’s chemical essays. 12mo. Evans. (I have the 4 first)
              Whitehurst’s attempt toward invariable measures. Bent. 1787.
              Pownal’s hydraulic & nautical observations. Sayer.
              Zimmerman’s political survey. 8 vol. Dilly.
              Prospects on the Rubicon. Debrett.
              Barton’s observations on Natural history. Dilly.
              Families of plants by the Litchfeild society. 2. vols. 8vo.
              Mc.kenzie’s strictures on Tarleton’s history. Faulder.
              Concordance to Shakespeare. Robinsons.
              Indian vocabulary. 12mo. Stockdale.
              Additions to Robertson’s history of Scotland. 8vo. Cadell.
              Additions to Robertson’s history of America. 8vo. Cadell.
              Burns’s poems.
              Builder’s price book. 8vo. Taylor. London. No. 56. opposite great Turnstile Holborn. 1781. A later edition if any.
              Potter’s Aeschylus. 2. vols. 8vo.
              Chandler’s debates of the Lords and Commons
              Hatsell’s book on Parliamentary subjects.
              I do not know the title, but it is the latest edition, containing a digest of his former publications on different parts of Parliamentary learning, with some additions.
              
              Spelman’s life of Alfred, Saxon, with Wilbur’s translation.
              Boethius, Anglo-Saxonicé Aelfridi regis. Oxon. 1698.
              Thwait’s Saxon heptateuch.
              Spelman’s Saxon psalms.
              Mareshall’s Saxon gospels.
              Saxon homilies (I think some have been published.)
              Lye’s Junius’s etymologicon by Owen. 2. vols. fol. latest edition.
              Thompson’s translation of Goeffry of Monmouth.
              Lye’s sacrorum evangeliorum versio Gothica. 4to.
              Knitell’s fragments of Ulphilas’s translation of the epistle to the Romans. 4to.
              What is the price of Anderson’s history of commerce?
            
          
        